DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 6 and 14 – 22 are pending. Claims 7, 9 – 10 and 12 – 13 are withdrawn from further consideration. Claims 8 and 11 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 – 16 and 18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kempf et al.  (U. S. Patent Publication No. 2013/0212815 A1).

    PNG
    media_image1.png
    368
    438
    media_image1.png
    Greyscale
Regarding Independent Claim 14, Kempf teaches a power sweeper (hand held portable power tool, 11) configured to be coupled to a power head (15), the power sweeper (11) comprising: a handle (12) graspable by a user (Fig. 1, about first end, 13); a wheel (23,24) coupled to the handle (12; Via wheel assembly, 10); a brush (19,20) coupled to at least one of the handle (12) and the wheel (23, 24; Via wheel assembly, 10); a drive shaft (17) coupled to the brush (19,20; Via gear box, 18) to rotate the brush (19, 20; Paragraphs [0028] and [0029]) , the drive shaft (17) configured to be rotated by the power head (Paragraphs [0028] and [0029]); and a shield (shown as 11 in Fig. 7) coupled to the wheel (23,24), the shield (shown as 11 in Fig. 7) defining an aperture (Annotated Fig. 7) through which the handle (12) extends, wherein the shield (shown as 11 in Fig. 7) is moveable with respect to the wheel (23) to adjust an angle between the handle (12) and a ground surface (Paragraph [0035]; the shield is formed, in an assembled state, with the handle 12, therefore by means of the plurality of mounting holes, 35, the wheels are adjustably mounted as discussed in Paragraph [0034]) .   

    PNG
    media_image2.png
    438
    566
    media_image2.png
    Greyscale

Regarding Claim 15, Kempf teaches the power sweeper (hand held portable power tool, 11) further comprising a gear box (18) coupled to the drive shaft (17) and the brush (19, 20; Paragraph [0028]), wherein the shield (shown as 11 in Fig. 7) is coupled to the gear box (18, via drive shaft, 17) and the shield (Fig. 7) extends around a portion of a circumference of the brush (circumference of 18/19; Fig. 6).  
Regarding Claim 16, Kempf teaches the power sweeper (hand held portable power tool, 11) wherein a first end (14) of the handle (12) is coupled to the wheel (23; Fig. 1) and a second end (13) of the handle (12) is spaced from the wheel (23; Fig. 1), wherein the drive shaft (17) extends along substantially an entire length of the handle (12) between the handle first end (14) and the handle second end (13; Fig. 1; Paragraph [0027]).  
Regarding Claim 18, Kempf teaches the power sweeper (hand held portable power tool, 11) wherein the wheel (Fig. 1) is a first wheel (23) and further comprising a second wheel (24) and an axle (axle formed by wheel assembly, 10) extending between the first wheel (23) and the second wheel (24), and further comprising a bracket (clamp assembly, 25) coupled to the axle (10) and coupled to the shield (shown as 11 in Fig. 7; Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al.  (U. S. Patent Publication No. 2013/0212815 A1) in view of Agergard et al (U. S. Patent No. 4,602,400).

    PNG
    media_image1.png
    368
    438
    media_image1.png
    Greyscale
Regarding Independent Claim 1, Kempf teaches a power sweeper (hand held portable power tool, 11) comprising: a handle (elongated tubular bottom, 12)  having a first end (first end, 13) graspable by a user and a second end (second end, 14); a drive shaft (power drive mechanism, 17) extending along the handle (12; Paragraph [0027]); a power head (motor, 15) coupled to the handle (12) to rotate the drive shaft (12; Paragraph [0027]) a gear box (gear box, 18) coupled to the drive shaft (17) adjacent the second end (14; Paragraph [0028]); a brush (rotary sweeper assemblies, 19 and 20) coupled to the gear box (18)  for rotation in response to rotation of the drive shaft (17; Paragraphs [0028] and [0029]); an axle (axle formed by wheel assembly, 10); a first wheel (24) coupled the axle (10), the first wheel (23) configured to roll along a ground surface (Paragraph [0030]); a second wheel (24) coupled to the axle (10), the second wheel (24) configured to roll along the ground surface (Paragraph [0030]); and a shield (shown as 11 in Fig. 7) coupled to the gear 

    PNG
    media_image2.png
    438
    566
    media_image2.png
    Greyscale

Kempf does not explicitly teach the axle is moveable with respect to the shield and the brush to adjust an angle between the handle and the ground surface.  
Agergard, however, teaches the axle (rear axle 2 with tie bar, 39) is moveable with respect to the shield (splash guard, 17) and the brush (cylindrical brush, 14) to adjust an angle (via stop bar, 40) between the handle (26) and the ground surface (Abstract; Col. 3, lines 13 – 43).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Kempf to further include the axle is moveable with respect to the shield and the brush to adjust an angle between the handle and the ground surface, as taught by Agergard, to provide a power sweeper, the rotatable brush of which is directed by the operator can be made to follow the contours of the swept surface.
Regarding Claim 2, Kempf, as modified, teaches a power sweeper (hand held portable power tool, 11) wherein the brush (19/20) defines a circumference (circumference of assemblies 19 and 20; Fig, 7) and wherein the shield (shown as 11 in Fig. 7) extends around a portion of the circumference of the brush (19/20; Fig. 6).  
Regarding Claim 3, Kempf, as modified, teaches a power sweeper (hand held portable power tool, 11) wherein the drive shaft (17) extends along substantially an entire length of the handle (12) between the handle first end (13) and the handle second end (14; Paragraph [0027]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al.  (U. S. Patent Publication No. 2013/0212815 A1) in view of Agergard et al (U. S. Patent No. 4,602,400) and Tuggle (U. S. Patent No. 4,286,675)
Regarding Claim 4, Kempf, as modified, teaches all of the elements of claim 1 as discussed above.
Kempt does not teach the power sweeper further comprising a cap coupled to the second end of the handle, the cap being removable from the second end of the handle to uncover the drive shaft, and  wherein the power head is removably coupled to the second end of the handle.
Tuggle, however, teaches the power sweeper (Fig. 8) further comprising a cap (coupler, 30) coupled to the second end (172) of the handle, the cap (30) being removable from the second end (172) of the handle (170) to uncover the drive shaft (flexible drive shaft, 24; Fig. 4), and wherein the power head (18) is removably coupled to the second end (172) of the handle (170; via coupler, 30).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Kempf to further include the power sweeper further comprising a cap coupled to the second end of the handle, the cap being removable from the second end of the handle to uncover the drive shaft, and  wherein the power head is removably coupled to the second end of the handle, as taught by Tuggle, to provide a power head having a universal coupling by which a specific attachment can be easily and quickly connected to produce a special purpose tool.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al.  (U. S. Patent Publication No. 2013/0212815 A1) in view of Agergard et al (U. S. Patent No. 4,602,400) and McLain (U.S. Patent Publication No. 2015/0034391 A1).
Regarding Claim 5, Kempf, as modified, teaches all of the elements of claim 1 as discussed above.

Kempt does not teach the power sweeper further comprising a fastener extending through the first aperture and the second aperture to couple the bracket to the shield.
McLain, however, teaches a fastener (58) extending through the first aperture (aperture formed between stops, 62 on bracket; 53; Fig. 4) and the second aperture (54 formed on shield 14) to couple the bracket (53) to the shield (14; Figs 7 and 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Kempf to further include a fastener extending through the first aperture and the second aperture to couple the bracket to the shield, as taught by McLain, to provide a power sweeper, the rotatable brush of which is directed by the operator can be made to follow the contours of the swept surface and change an angle based on standing or kneeling.
Regarding Claim 6, Kempf, as modified, teaches all of the elements of claim 5 as discussed above.
Kempt does not teach the power sweeper wherein the second aperture is an elongate slot such that the shield can be coupled to the bracket at a plurality of locations to permit adjustment of the angle between the handle and the ground surface.  
McLain, however, teaches wherein the second aperture (slot, 54) is an elongate slot (Fig. 4) such that the shield (14) can be coupled to the bracket (53) at a plurality of locations (locations of standing and kneeling; Fig. 7) to permit adjustment of the angle between the handle (36) and the ground surface (Figs. 1 and 6).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Kempf to further include the second aperture is an elongate slot such that the shield can be coupled to the bracket at a plurality of locations to permit adjustment of the angle between the handle and the ground surface, as taught by McLain, to provide a power sweeper, the rotatable brush of which is directed by the operator can be made to follow the contours of the swept surface and change an angle based on standing or kneeling.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al.  (U. S. Patent Publication No. 2013/0212815 A1) in view of Tuggle (U. S. Patent No. 4,286,675).
Regarding Claim 17, Kempf teaches all of the elements of claim 14 as discussed above.
Kempt does not teach the power sweeper further comprising a cap coupled to the second end of the handle, the cap being removable from the second end of the handle to uncover the drive shaft, and  wherein the power head is removably coupled to the second end of the handle.
Tuggle, however, teaches the power sweeper (Fig. 8) further comprising a cap (coupler, 30) coupled to the second end (172) of the handle, the cap (30) being removable from the second end (172) of the handle (170) to uncover the drive shaft (flexible drive shaft, 24; Fig. 4), and wherein the power head (18) is removably coupled to the second end (172) of the handle (170; via coupler, 30).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Kempf to further include the power sweeper further comprising a cap coupled to the second end of the handle, the cap being removable from the second end of the handle to uncover the drive shaft, and  wherein the power head is removably coupled to the second end of the handle, as taught by Tuggle, to provide a power head having a universal coupling by which a specific attachment can be easily and quickly connected to produce a special purpose tool.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al.  (U. S. Patent Publication No. 2013/0212815 A1) in view of McLain (U.S. Patent Publication No. 2015/0034391 A1).
Regarding Claim 19, Kempf teaches all of the elements of claim 18 as discussed above.
Kempt further teaches the power sweeper wherein the shield (shown as 11 in Fig. 7) defines a first aperture (Annotated Fig. 7) and the bracket (25) defines a second aperture (aperture which handle, 12 extends).
Kempt does not teach the power sweeper further comprising a fastener extending through the first aperture and the second aperture to couple the bracket to the shield.
McLain, however, teaches a fastener (58) extending through the first aperture (aperture formed between stops, 62 on bracket; 53; Fig. 4) and the second aperture (54 formed on shield 14) to couple the bracket (53) to the shield (14; Figs 7 and 10).

Regarding Claim 20, Kempf, as modified, teaches all of the elements of claim 19 as discussed above.
Kempt does not teach the power sweeper wherein the second aperture is an elongate slot such that the shield can be coupled to the bracket at a plurality of locations to permit adjustment of the angle between the handle and the ground surface.  
McLain, however, teaches wherein the second aperture (slot, 54) is an elongate slot (Fig. 4) such that the shield (14) can be coupled to the bracket (53) at a plurality of locations (locations of standing and kneeling; Fig. 7) to permit adjustment of the angle between the handle (36) and the ground surface (Figs. 1 and 6).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Kempf to further include the second aperture is an elongate slot such that the shield can be coupled to the bracket at a plurality of locations to permit adjustment of the angle between the handle and the ground surface, as taught by McLain, to provide a power sweeper, the rotatable brush of which is directed by the operator can be made to follow the contours of the swept surface and change an angle based on standing or kneeling.
Allowable Subject Matter
Claims 21 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4Response to Arguments
Applicant's arguments filed on December 4, 2021 with respects to rejected claims 1 – 6 under 35 USC 112(b) have been fully considered and have been withdrawn.
 Applicant's arguments filed on December 4, 2021 with respects to rejected claims 1 – 6 and 14 – 20 under 35 USC 102 and 103 have been fully considered and they are not persuasive, therefore, the rejection is maintained.  
Claim Rejections – 35 USC Section 102: Applicant argues in independent claim 14 that Kemp “does not teach or suggest a shield that is movable with respect to a wheel to adjust an angle between a handle and a ground surface”.
Examiner respectfully disagrees. The shield is solidly attached to the dandle and the combination of the two can be adjusted with regards to the wheel, 24 by means of the holes 34 in the arm, 33. Thus the shield is movable with respects to the wheel 24. Further, the handle and shield are moved up and down, they are able to adjust and angle between the handle and the ground.
Claim Rejections – 35 USC Section 103: Applicant argues in independent claim 1 that neither Kemp nor Agergard discloses an axle to which wheels are coupled that is movable with respect to a shield and a brush to adjust an angle between a handle and the ground surface.
Examiner respectfully disagrees. Agergard teaches a rear axle, 2 with links, 39 and tie rod, 38 – disclosed as axle in the rejection presented, with which to turn the rear wheels 3 and 4 in parallel in the conventional manner by displacing the tie rod 38 sideways; thus the wheels are coupled and movable with respects to the shield and brush.  Further, as Kemp is modified by Agergard, Kemp teaches the shield and brush being movable with respect to the wheel to adjust an angle between the handle and ground surface in that the shield is solidly attached to the dandle and the combination of the two can be adjusted with regards to the wheel, 24 by means of the holes 34 in the arm, 33. Thus the shield is movable with respects to the wheel 24. Further, the handle and shield are moved up and down, they are able to adjust and angle between the handle and the ground
Applicant's arguments filed on December 4, 2021 with respects to amended claims 1 – 6 and 14 – 22 under 35 USC 102 and 103 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723